963 F.2d 1156w
69 A.F.T.R.2d (RIA) 92-1331, 92-2 USTC  P 50,381
Gordon E. POWELSON, personal representative of the estate ofClydena M. Gross, Plaintiff-Appellant,v.UNITED STATES of America, acting By and Through itsSECRETARY OF the TREASURY;  IRS, Defendants-Appellees.Gordon E. POWELSON, an individual;  Chicago Title InsuranceCompany of Oregon, an Oregon corporation,Plaintiffs-Appellants,v.UNITED STATES of America, acting By and Through itsSECRETARY OF the TREASURY and its Internal RevenueService, Defendants-Appellees.
Nos. 89-35736, 90-35005.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted Nov. 9, 1990.Memorandum Filed Aug. 30, 1991.Memorandum Withdrawn May 10, 1992.Submission Withdrawn and ResubmittedMay 1, 1992.
Filed May 11, 1992.
NOTE: THE COURT HAS WITHDRAWN THIS OPINION